Interim Decision #1355

MASTER OF FONG

In DEPORTATION Proceedings
A-314'7586
Decided by Board July 16,1964
An alien convicted in 1058 of violation Of section 855 of Title 35, Pardon's
Pennsylvania Statutes, Annotated, for unlawful use of a drug as defined in
section 851 thereof is deportable under section 241(a) (11), Immigration and
Nationality Act, as amended, since every drug enumerated in section 851 is a
narcotic drug or marijuana within the scope of section 241(a) (11) of the Act
and a conviction for unlawful use is equivalent to a conviction relating to Illicit
possession of a narcotic drug or marijuanaCHARGE :

Order : Act of 1952—Section 241 (a) (11) [8 U.S.C. 1251(a) (11)1—Convicted of
possession of narcotic drugs or marijuana.

The case comes forward on appeal from the order of the special
inquiry officer dated April 30, 1964, ordering the respondent deported
to the Republic of China on Formosa on the charge contained in the
order to show cause.
The record relates to a native and citizen of China, 52 years old,
male, single, who entered the United States at Seattle, Washington,
on or about September 20, 1932. He was convicted on October 24,
1958, in the Court of Quarter Sessions of the Peace of the County of
Philadelphia, Pennsylvania, in violation of section 855 of Title 35,
Purdon's Pennsylvania Statutes, Annotated, to wit: use of drugs as
defined by sections 851 and 852 of Title 35, Purdon's Pennsylvania
Statutes, Annotated. The respondent is charged with deportability
under the second part of section 241(a) (11) of the Immigration and
Nationality Act because of conviction of a violation of any law or
regulation: relating to the illicit possession of narcotic drugs or marijuana, as defined by sections 851 and 852 of Title 35, Purdon's Pennsylvania Statutes, Annotated, in violation of section 855 of Title 35,
P.S.A.
Counsel for the respondent in his brief urges that inasmuch as the
respondent was convicted of use of a certain drug in violation of the
616

Interim Decision #1355
aforementioned Pennsylvania Statutes, he could not be convicted of
illicit possession of a narcotic drug or marijuana nor can he be charged
with being deportable because of illicit possession of a narcotic drug
or marijuana. It is believed that this contention of counsel has been
disposed of in Natter of H— U—, 7 I. & N. Dec. 533. That case
involved a conviction for violation of section 11721 of the Health and
Safety Code of California which provided that no person shall unlawfully use narcotics. The Board held that a statute which punishes
the unlawful use of narcotics is included within the scope of section
241 (a) (11) of the Immigration and Nationality Act as a law "relating
to" the illicit possession of narcotic drugs and that the quoted phraseology is broad enough to embrace illicit possession as an incident to a
conviction for unlawful use. This construction was upheld in the
unreported case of Bukaroff v. Rosenberg, No. 212-61-TC (S.D.Cal,
C.D., April 17, 1961) in which: the court held that unlawful use necessarily presupposes illicit possession of narcotics and that the California,
Statute involves a law relating to the illicit possession of narcotic
drugs within the meaning of section 241(a) (11) of the Immigration
and Nationality Act (8 TJ.S.C. 1251(a) (11 ) )
The indictment upon which respondent was convicted charged that
on or about July 9, 1958, the respondent did feloniously use, take,
administer and cause to be administered to his person a certain drug,
contrary to the form of the Act of the General Assembly in such case
made and provided. The statute, Title 35, Purdon's Pennsylvania
Statutes, Annotated, section 855, which was then in effect, reads that
no person shall use, take or administer to his person, or cause to be
administered to his person, or administer to any other person, or cause
to be administered to any other person any of the aforesaid drugs
except under the advice and direction, and with the consent of a regularly practicing and duly licensed physician or dentist. It would
appear that the Pennsylvania statute is similar to the California
statute and that the illicit use of the described drug necessarily
presupposes and includes illicit possession of proscribed drugs.
The indictment upon which the respondent was convicted states
that the word "drug" in each and every count of this indictment is
used as defined by the Act of July 11,1917, P.L. 758, sec. 1, as amended
by the Acts of April 20, 1921, P.L. 152, sec. 1; May 22, 1933, P.L. 905,
sec. 1; April 12, 1945, P.L. 225, sec. 1; 1955, P.L. 849, sec. 1; 1956,
P.L. (1955)—, No. 601, see. 1. The definition of the word "drug"
referred to in the indictment, which was in effect when the respondent
was convicted, is found in Title 35, Purdon's Pennsylvania Statutes,
section 851, and reads as follows:
Except as limited in section two of this let, the word "drug" as used in this
act, shall be construed to include: (a) opium ; or (b) coca leaves; or (e) marl617

Interim Decision #1355
juana; (d) any compound or derivative of opium, coca leaves or marijuana ; or
(e) any substance or preparation containing opium, coca leaves, or marijuana;
or (f) any substance or preparation containing any compounds or derivative of
opium, coca leaves, or marijuana and any substance identified chemically as 1methyl-4-phenylpiperidine-1-carboxylic acid ethyl ester, or any salt or derivative
thereof, by whatever trade names designated, or any preparation containing such
substance or its salts or derivatives or any substance or preparation containing
any drug found by the United States Secretary of the Treasury, after due notice
and opportunity for public hearing, to have an addiction-forming or addictionsustaining liability similar to morphine or cocaine and proclaimed by the
President to have been so found by the Secretary:-

The indictment in this case did not name the drug used by the
respondent but recited. that the indictment was for the illicit use of a
drug as defined by the law as set out in 35 P.S.A. 851, referred to
above. The record of conviction is binding and therefore each of the
drags mentioned in the definition must be a. narcotic drug or marijuana as charged in section 241(a) (11) if the respondent is to be found
deportable.
Turning to the definition contained in 35 P.S. 351 the drugs listed
in clauses (a) to (e) which include opium, coca leaves, marijuana, any

preparation containing opium, coca leaves, or marijuana are clearly narcotic drugs
as contemplated by the second part of section 241(a) (11) of the Immigration and Nationality Act, as amended. Marijuana was inserted
into section 241(a) (11) by the Act of July 14, 1960 (74 Stat. 505)
compound or derivative thereof or any substance or

and was specifically inserted into the law to overcome the effect of the
case of Hoy v. Meridow-Rivera, 267 F. 2d 451 (9th Cir., 1959), which
held that mere possession of marijuana was not a ground for deportation under the second part of section 241(a) (11). Conviction of
unlawful possession of marijuana in violation of law renders an alien

deportable from the United States whether the conviction took place
prior to the enactment of the amendment. 2 Thus, the effect of the
case of Hoy v. Mendoza-Rivera, which has been referred to by counsel
in his brief, has been overcome by this amendment.
The definition further specifies any substance identified chemically
as 1-methyl-4-phenylpipmidine-4-carboxylic acid ethyl ester or any
salt or derivative thereof, by whatever trade name designated or any
preparation containing such substance or its salts or derivatives.
This substance is otherwise known as isonipecaine and is specifically
mentioned in the enumeration of narcotic drugs in the third part of
section 241(a) (11). It is also defined by 26 U.S.C. 4731 (a) and (f),
1 Section 2 is contained in section 852 of Title 35 and merely defines what is
not included in the word "drug".
`matter of Clardoe, Int. Dec. No. 1281 (1082), aff'd Gard** v. I. & 1U 2. 324
F. 2d 179 (9th Cir., 1963).]

618

Interim Decision #1355
section 1(a), Narcotic Drugs Import and Export Act, as amended,
and 21 U.S.C. 502(g) (20) as a narcotic drug. It must be concluded
that isonipecaine is a narcotic drug as contemplated by the second
section of section 241(a) (11) of the Immigration and Nationality
Act.
The last part of 35 P.S. 851 refers to any substance or preparation

containing any drug found by the United States Secretary of the Treasury after due notice and opportunity for public hearing, to have an
.addiction-forming or an addiction-sustaining liability similar to morphine or cocaine and proclaimed by the President to have been so
found by the Secretary. It is noted that this part of the definition is
similar to the definition of an opiate contained in 26 U.S.C.A. 4731(g)
-which is listed among the definitions of narcotic drugs. The term
"opiate" is further defined in 21 CFR 305.2 in similar language. It is
concluded that the last part of 35 P.S. 851 refers to a narcotic drug.
Since the conviction of the respondent was for violation of a statute

proscribing the use of a drug which has been held to be equivalent to
"relating to" possession of a drug and since every drug enumerated in
the Pennsylvania law is found to be a narcotic drug or marijuana
within the meaning of section 241(a) (11) of the Immigration and
Nationality Act, as amended, the respondent is deportable on the
charge contained in the order to show cause. In view of the nature of
the conviction which occurred in 1958 and the ground of deportability,
the respondent does not appear to be eligible for discretionary relief.
The appeal will be dismissed.
ORDER It is ordered that the appeal be and the same is hereby
dismissed.

619

